231 Or. 159 (1962)
372 P.2d 188
IN RE COMPLAINT AS TO THE CONDUCT OF M.E. REYNOLDS
Supreme Court of Oregon.
Submitted April 17, 1962.
Accused suspended for two years, June 13, 1962.
No appearances.
ACCUSED SUSPENDED FOR TWO YEARS.
PER CURIAM.
The above matter comes before us upon the recommendation of the Board of Governors of the Oregon State Bar that the accused, M.E. Reynolds, be suspended from the practice of law for a period of two years, and thereafter until he applies for reinstatement and this court finds that he is in all respects *160 qualified to accept the obligations and faithfully perform the duties of an attorney in this state.
The trial committee, after an extensive hearing, found the accused guilty of several charges of unprofessional conduct. These included charges of gross neglect of the affairs of several clients to their detriment, refusing to cooperate with the Oregon State Bar in its efforts to investigate complaints made by said clients, and of furnishing false information to a grievance committee of the bar concerning the complaints against him. One of the more serious charges involved an attempt by the accused to induce the county clerk of Clatsop county to change the filing date of the complaint in a personal injury action so as to make it appear that the action had been filed within the statute of limitations. Another involved the failure of the accused to notify a client that his case had been set for trial and in filing with the court a deceitful affidavit in a belated attempt to have the trial of said case postponed.
The trial committee recommended that the accused be suspended for a period of three years and thereafter until it should be found that he was again fully qualified to engage in the practice of law. The Board of Governors, after reviewing the record, unanimously approved and adopted the findings of the trial committee, but by a majority vote recommended to this court that the period of suspension be reduced from three to two years.
The accused does not challenge the findings of guilt entered by the trial committee and approved by the Board of Governors. He asks only that the discipline recommended by the Board of Governors be further moderated.
*161 We have again reviewed the extensive record and approve the recommendation of the Board of Governors. The accused is suspended from the practice of law for a period of two years from the date of our mandate, and thereafter until he applies for reinstatement and this court finds that he is in all respects qualified to accept the obligations and faithfully perform the duties of an attorney at law.
The Oregon State Bar shall have judgment for its costs and disbursements herein.
SLOAN, J. took no part in the consideration or decision of this case.